DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 06/01/2021. Claims 1-2, and 5-20 are pending in the current office action. Claims 1-2, 7, 14-15, and 17-18 have been amended by the applicant and claims 3-4 have been cancelled. Claims 10-13 have been previously withdrawn as being drawn to a non-elected group. Examiner notes that the amended claims, wherein Claims 1 and 14 recite an “analyte sensor” that comprises a “substrate coated with a functionalized anthraquinone moiety” are still patentably distinct from a simple “redox active material” that comprises “a hydroxyl functionalized anthraquinone” (not coated on a substrate or part of an analyte sensor). Claims 10-13 therefore remain withdrawn as drawn to a non-elected group/species and claims 1-2, 5-9, and 14-20 are examined herein. The withdrawn claims remain eligible for rejoinder and thus Applicant is encouraged to amend withdrawn claims throughout prosecution for potential rejoinder in future office actions. 

Status of the Rejection
The claim objection has been overcome by the applicant's amendments. However, new claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(a) and 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The rejection of claims 3-4 are obviated by the Applicant’s cancellation.
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities: The group of compounds do not include an option iii) or vii) but rather goes from ii) to iv) and then from vi) to viii). Applicant is encouraged to reintroduce compounds iii) and vii) (if they was accidentally removed) or modify the numbering of the compounds such that the numbers are consecutive.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. (US 2012/0187000 A1) in view of Leonard et al. (WO 2010/111531 A9).
Regarding claim 1, Kahn discloses an analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety (electrochemical sensor comprising a 
Kahn is silent on other anthraquinone moieties and thus fails to expressly teach wherein the hydroxyl functionalized anthraquinone moiety is selected from the group consisting of the compounds of instant claim 1. 
Leonard discloses an analyte sensor comprising a redox active analyte sensitive material on a working electrode [abstract] wherein redox moieties suitable for the redox active analyte sensitive material include any anthraquinone derivative that includes the redox activity of the anthraquinone moiety but are substituted with polar groups with or without a spacer moiety between the polar group and the parent anthraquinone molecule at one or more of the available sites for substitution. Leonard further teaches hydroxyl methyl substituted anthraquinone as a suitable functional group that would improve the signal longevity and peak stability of the sensor [Pg. 16:18-23].
One skilled in the art would understand that hydroxyl methyl, the example provided by Leonard, follows the guidance of having the anthraquinone derivative that includes the redox activity of the anthraquinone moiety and further includes the polar hydroxyl group with the methyl spacer group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redox active moiety disclosed by Kahn to have selected and utilized a redox moiety that includes a polar group such as hydroxyl with a spacer moiety, such as methyl, ethyl, propyl, etc., wherein the substitution is performed at any one or more of the 
Regarding claim 2, Kahn further discloses wherein the functionalized anthraquinone moiety is covalently bound to the substrate (the redox-active moiety can be covalently bound to the surface of the electrode or can be bound to a linker/polymer that is immobilized on the surface of the electrode [Paras. 0009, 0029]). 
Regarding claim 14, Kahn discloses a device (electrochemical sensor [title; abstract]) comprising: 
an analyte sensor comprising a substrate coated with a functionalized anthraquinone moiety (an electrode sensor comprising a substrate having a surface wherein the surface comprises a redox-active moiety immobilized thereon wherein the redox-active moiety can be a redox-active moiety that is sensitive to hydrogen such as a substituted anthraquinone [Paras. 0006, 0024, 0077, 0108, 0472]); and
at least one of an electrical contact point for applying electrical current, a controller unit, a processor unit, a program, an algorithm, and a probe for performing voltammetric scanning of the analyte sensor wherein simultaneous analyte concentration measurements are made at the analyte sensor (the pH probe has electrical contacts for interfacing with a meter which includes an electrical input/output connector for connecting to the electrodes for carrying out voltammetry and thus would inherently comprise a controller/processing unit and a program/algorithm for performing the voltammetry experiments to determine analyte concentration such as pH [Paras. 0002-0004, 0108-0109, 0250, 0407-0413; Figs. 1-2]).
Kahn is silent on other anthraquinone moieties and thus fails to expressly teach wherein the hydroxyl functionalized anthraquinone moiety is selected from the group consisting of the compounds of instant claim 1. 
Leonard discloses an analyte sensor comprising a redox active analyte sensitive material on a working electrode [abstract] wherein redox moieties suitable for the redox active analyte sensitive material include any anthraquinone derivative that includes the redox activity of the anthraquinone moiety but are substituted with polar groups with or without a spacer moiety between the polar group and the parent anthraquinone molecule at one or more of the available sites for substitution. Leonard further teaches hydroxyl methyl substituted anthraquinone as a suitable functional group that would improve the signal longevity and peak stability of the sensor [Pg. 16:18-23].
One skilled in the art would understand that hydroxyl methyl, the example provided by Leonard, follows the guidance of having the anthraquinone derivative that 
Regarding claim 15, Kahn as modified by Leonard above further discloses wherein the functionalized anthraquinone moiety is a redox active material (the analyte sensitive material on the working electrode is a redox active material [abstract; Pg. 16:18-23]). 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Leonard, as applied to claims 1 and 14 above, further in view of Zuo et al. (S Zuo, Y Teng, H Yuan, M Lan, Direct electrochemistry of glucose oxidase on screen-printed electrodes through one-step enzyme immobilization process with silica sol-gel/polyvinyl alcohol hybrid film, Sensors and Actuators B 133 (2008) 555-560). 
Regarding claims 5 and 16, Kahn discloses the limitations of claims 1 and 14 as outlined previously. Kahn further teaches wherein the sensor further comprises a working electrode comprising a polymeric material (the sensor comprises a working electrode having a semiconductor surface wherein the redox-active moiety has been immobilized thereon wherein the redox active moiety may be bound to the surface of the electrode through a linker including a polymer that is immobilized onto the surface of the substrate wherein the redox-active moiety is bound to the polymer that is bound to the surface wherein the linker group can comprise vinyl polymers [Paras. 0017, 0029, 0273]). 
Kahn is silent on the specific type of vinyl polymer and thus fails to expressly teach wherein the polymeric material is “composed of polyvinyl alcohol and silica”. 
Zuo disclose an analyte sensor [abstract] wherein the redox active species are immobilized on the electrode using a composite silica sol-gel/PVA polymer [Pg. 556, Experimental 2.2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify linker compound that is formed of a vinyl polymer disclosed by Kahn to include a silica sol-gel/polyvinyl alcohol linker because Zuo teaches the use of a silica sol-gel/polyvinyl alcohol that binds the redox active . 

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Leonard, as applied to claims 1 and 14 above, further in view of Cicmil et al. (D. Cicmil, S. Anastasova, A. Kavanagh, D. Diamond, U. Mattinen, J. Bobacka, A. Lewenstam, A. Radu, Ionic liquid-based, liquid-junction-free reference electrode, Electroanalysis, 23(8) (2011) 1881-1890). 
Regarding claims 6-9 and 17-20, Kahn discloses the limitations of claim1 and 14 as discussed previously. Kahn further discloses wherein the analyte sensor comprises a reference electrode [Paras. 0223, 0239, 0243, 0251, 0290]). 
Kahn fails to expressly teach wherein the reference electrode has “a reference junction composed of a composite formed from an ionic liquid, a conductive material, and a polymer”, of instant claims 6 and 17, “wherein the conductive material is a conductive solid matrix comprising the ionic liquid and a carbon allotrope, wherein the ionic liquid is a room temperature ionic liquid”, of instant claims 7 and 18, “wherein the room temperature ionic liquid is proton permeable”, of instant claims 8 and 19, and “wherein the carbon allotrope is electrically conductive”, of instant claims 9 and 20. 
One skilled in the art would look to reference electrode technologies for a suitable reference electrode for improving the reference voltage of the working 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reference electrode disclosed by Kahn with a polymer/carbon/RTIL electrode because Cicmil teaches that the reference electrode shows excellent signal stability, performs well in analytical experiments, and shows excellent potential for coupling with similarly fabricated ion selective electrodes to produce very sensitive chemical sensors [abstract; conclusions] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 

Response to Arguments
Applicant's arguments/amendments filed 06/01/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 10, filed 06/01/2021, with respect to the 35 U.S.C. § 102 rejection are moot in light of the withdrawn rejection. 
Applicant’s arguments, see Remarks Pgs. 11-12, filed 06/01/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 11-12 that “Applicant submits that Leonard fails to explicitly teach the presently claimed chemical structures. Applicant further submits that Leonard fails to provide any substantive teaching that would enable one having ordinary skill in the art to arrive at the presently claimed chemical structures. Rather, Leonard merely provides a broad sweeping statement intended to expand the scope of his patent without actually providing enabling disclosure. For example, Leonard describes "suitable AQ derivatives" any active anthraquinone moiety substituted with a polar group" and then lists every conceivable class of polar groups, regardless of whether or not such AQ derivatives were known at the time of filing (many of which were known in the art at the time). Leonard then provides specific examples and with sufficient supporting disclosure to enable one having ordinary skill in the art to practice the 
Examiner’s Response #1
Examiner respectfully disagrees. Applicant appears to have misunderstood the rejection of record. The rejection of record suggests it is obvious to have modified the expressly taught “hydroxyl methyl” substituted anthraquinone to have instead utilized other spacer groups such as , for example, ethyl or propyl spacer groups. As stated in the rejection of record: Leonard teaches hydroxyl methyl substituted anthraquinone as a suitable functional group that would improve the signal longevity and peak stability of the sensor [Pg. 16:18-23]. Leonard also teaches wherein redox moieties suitable for the redox active analyte sensitive material include any anthraquinone derivative that includes the redox activity of the anthraquinone moiety but are substituted 
One skilled in the art would understand that hydroxyl methyl, the example provided by Leonard, follows the guidance of having the anthraquinone derivative that includes the redox activity of the anthraquinone moiety and further includes the polar hydroxyl group with a methyl spacer group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the redox active moiety disclosed by Kahn to have selected and utilized a redox moiety that includes a polar group such as hydroxyl with a spacer moiety, such as methyl, ethyl, propyl, etc., wherein the substitution is performed at any one or more of the available sites for substitution as such compound would provide the obvious and predictable benefit of acting as a redox-active moiety for a analyte sensitive material coating for the analysis of hydrogen concentration in a pH sensor [abstract; Pg. 16:18-23]. For example, modifying the teachings of Leonard, which teaches a hydroxyl methyl substituted anthraquinone to instead use a hydroxyl propyl substituted anthraquinone, as claimed, would be obvious to one having ordinary skill in the art given the teachings of Leonard that the redox-active moiety only requires the anthraquinone moiety and a polar group that may be separated by any spacer moiety. This logic also applies to structure (i) wherein the compound is substituted with hydroxyl ethyl compounds as Leonard also teaches that the 

Applicant’s Argument #2
Applicant argues on Pg. 12 that “Applicant further submits that claims 2, 5-9 and 15-20 are patentable at least due to their dependency from claims 1 and 14, respectively”.
Examiner's Response #2
Examiner respectfully disagrees. The rejection of claims 1 and 14 are maintained as outlined above. Since no arguments have been provided regarding the rejection the dependent claims, these rejections are also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOSHUA L ALLEN/Examiner, Art Unit 1795